Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information Disclosure Statement (IDS) submitted on 08/23/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Following the guidance of the 2019 PEG, Examiner has determined the following. 
For Step 1 of the eligibility analysis, the claims recite a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.  
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of valuing an asset, which relates to the economy and commerce, and is therefore a fundamental economic practice and principle.  This is categorized as a certain method of organizing human activity grouping of abstract idea.  Furthermore, the claims recite the steps of obtaining data from databases, analyzing the data, and then ranking the data in 
	Claim 1 recites the abstract idea and is defined by the elements of:
	Establishing a dynamic database; 
obtaining and identifying patent information;
calling targeted information from the dynamic database in regard of the identified patent 10information to consequently form a target pool of data;
establishing representative valuation parameters and comparing these representative valuation parameters against the identified patent information together 15with the target pool of data; 
additionally, using mathematical models to quantify and assign scores to these valuation parameters; 
aggregating the assigned scores of each of the valuation parameters and providing an overall 20valuation based on the aggregated scores.
These claims describe the actions inherent in a valuation method and the steps implicit in obtaining data from databases, analyzing the data, and then ranking the data in some order.   They describe a valuation process and they also describe a method that could be performed in the human mind, maybe needing the aid of pencil and paper.  Hence, they illustrate the abstract ideas described above.  
Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because there are no additional elements cited that amount to significantly more than the judicial exception stated.  
The rationale set forth for Step 2A, Prong Two, above, is also applicable to Step 2B, so no further evaluation is necessary. This is consistent with the 2019 PEG.
Dependent claims 2 – 7, 15, and 16, contain further embellishments to the same abstract idea found in claim 1.  These elements simply define the data that is analyzed and valued, where to find this data, and the methods used to perform these steps.  They do not contain anything that is considered to be an additional element under Step 2A, Prong Two, or at Step 2B.   
Dependent claims 8 and 9 contain further embellishments to the same abstract idea found in claim 1.  These elements simply reiterate mathematical models used to refine and determine a final value.  They do not contain anything that is considered to be an additional element under Step 2A, Prong Two, or at Step 2B.  
Dependent claims 10 – 12 contain further embellishments to the same abstract idea found in claim 1.  These recitations are simply linking the claims to computer implementation and are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f). Moreover, using this technology in its normal fashion, without significantly more, does not lend eligibility to the claim under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).
	Dependent claims 13 and 14 contain further embellishments to the same abstract idea found in claim 1.  Recitations to data being in at least one language is an inherent Step 2A, Prong Two, or at Step 2B.
	Dependent claims 17 – 20 contain further embellishments to the same abstract idea found in claim 1.  These recitations are simply linking the claims to computer implementation and are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f). Moreover, using this technology in its normal fashion, without significantly more, does not lend eligibility to the claim under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).
	Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without significantly more.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 8, and 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (20140258153), hereinafter, Lundberg,  in view of Sabattini (20140156544), hereinafter, Sabattini.
Regarding claims 1, 8, and 16, Lundberg describes a system and method for patent portfolio management.  Specifically, Lundberg discloses establishing a dynamic database when detailing an “operations database may be composed of one or more logical or physical databases.”  See [0024, 0029 and Figure 1.]   Lundberg’s method than discusses obtaining and identifying patent information when describing data stored in a first and a second database is associated through the use of common data fields, at [0032]; then, “data from multiple data sources (internal and/or external) is imported into or accessed by the operations database”, at [0033.]  
Lundberg now describes steps for calling targeted information from the dynamic database.  Noting that targeted information defined in the instant application comprises a record of patents generated based on classification codes and/or keywords and a databank of technological knowledge generated based on keywords, at [page 5 line 1]; Examiner has concluded analogous steps in Lundberg as follows.  Particularly, Lundberg describes “examples of bibliographic data include but are not limited to class codes/estimated class codes, topical classifications (comprising key word, support vector, and hand-classified data sets), priority dates, statistical claim information, and other bibliographic data.”  See [0018.]  Furthermore, a “mapping module is configured to facilitate mappings of scope concept, technology categories, and keywords to patent claims of a matter.”  See [0054.]
Lundberg’s method further performs analytics on “data stored within patent management system or external data sources, see [0041]; and, “the calculated analytics may be based on information gathered from multiple sources such as databases of patent management system (e.g., a database related to the internal docketing system) and PAIR”, also at [0041.] “Further metrics for an individual matter stored in analytics database may include time metrics and/or efficiency metrics such as time from disclosure 
Lastly, Lundberg’s system and method aggregates the above metrics for an individual matter, at [0043.]  “Aggregated metrics may be generated for a number (e.g., some or all) of the patents and applications in a portfolio based on a number of variety of criteria”, at [0044.]  
Not disclosed by Lundberg is establishing representative valuation parameters and comparing these representative valuation parameters against the identified patent information together 15with the target pool of data; and, using mathematical models to quantify and assign scores to these valuation parameters. 
Not disclosed by Lundberg is the representative valuation parameters are subject to a 10multiple regression model and optimized using a least- square method.
Not disclosed by Lundberg is a monetary value is assigned based on the overall valuation.
However, Sabattini discloses a non-tangible asset (patent) valuation tool utilizing computer based models to determine value.  Sabattini’s method generates a “numerical score for at least one non-tangible asset, wherein said numerical score indicates the relative value of said at least one non-tangible asset in relation to other non-tangible assets.”  See [0066.]  A device generates a “score for the at least one non-tangible asset least-squares algorithm”, at [0069, 0078, 0124, 0146, 0153, and 0155.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a model and generate a score per the method of Sabattini and further aggregate these scores per the method of Lundberg as this provides the desired outcome of rated or ranked, in a certain order, the final determined values.  Sabattini details the known to one of ordinary skill in the art concept of ranking the scored or aggregated data.  
Sabattini further discloses a method to determine the value of a non-tangible asset (patent), “monetary, or otherwise.”  See [0023.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a monetary value per the method of Sabattini to apply to the method of Lundberg, as this is a common, expected outcome form to present to others.  Determining a value would necessarily need to be in a form easily understood by the market – in this case, money.  
Regarding claims 2 and 3, the combination of Lundberg and Sabattini discloses all the limitations of claim 1, above.
Lundberg further discloses bibliographic details and patent claims, keywords, and classification codes when detailing data gathered in the operations database.  Specifically, “examples of bibliographic data include but are not limited to class codes/estimated class codes, topical classifications (comprising key word, support vector, and hand-classified data sets), priority dates, statistical claim information, and other bibliographic data.”  See [0018.]  Furthermore, a “mapping module 216 is configured to 
Regarding claim 4, the combination of Lundberg and Sabattini discloses all the limitations of claim 1, above.
Lundberg further discloses searching, statistically analyzing and querying the dynamic database when further defining bibliographic data obtained.  For example, “statistical claim information”, at [0018]; and, “statistics for examiner or supervisor; statistics for art unit; statistics for class/subclass; or analytics on the prior art”, at [0089.]
Regarding claims 13 and 14, the combination of Lundberg and Sabattini discloses all the limitations of claim 1, above.  Lundberg further discloses that information obtained can be “patents, patent applications, one or more claims”, at [0030.]  Data is further described as imported from external sources.  “External sources may include websites or databases associated with foreign and domestic patent offices, assignment databases, WIPO, and INPADOC, among others.”  See [0033.]  Noting that the instant application culls data from “a range of patent jurisdictions of different countries”, at Specification, [page 10, line 19 and line 26.]; and noting that as described above under 35 USC 101 analysis, the data must necessarily be in at least one language, the instant claimed language is considered to be met.  
Regarding claim 15, the combination of Lundberg and Sabattini discloses all the limitations of claim 1, above.
Lundberg further discloses an interface to at least a patent transaction platform when detailing, “a first module is configured to combine data received from an official government source and from a docketing system.”  See [0022.]

Lundberg further discloses at least a single server and at least one computing device when describing the system utilized.  A web server is utilized at [0024, 0026 – 0028, and 0331]; and devices detailed at [0022, 0025, 0028, and 0048.]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lundberg,  in view of Sabattini, further in view of Rotman (20050044023), hereinafter Rotman.
As to claim 5, the combination of Lundberg and Sabattini discloses all the limitations of claim 1, above.  
Not disclosed is the creation of both quantifiable and unquantifiable indicators.
However, Rotman discloses a system and method for creating tradeable financial units, i.e., an asset; similar to Lundberg’s method of managing a patent portfolio.  In Rotman’s method, considerations are made when determining value of the asset, particularly the “quantifiable factors (e.g., priceearnings ratio, net asset value, enterprise value to cash flow), and the “unquantifiable factors including market condition and investors' perception of the company or of the offering being made.  See [0032.]  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the quantifiable and unquantifiable indicators per Rotman’s method when managing the portfolio (asset) per the method of Lundberg as this leads to the intended effect of taking into account all parameters that should go into the valuation process.  Lundberg’s system of managing the asset is .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lundberg,  in view of Sabattini, further in view of Mohanty (20140279690), hereinafter Mohanty.
As to claims 6, the combination of Lundberg and Sabattini discloses all the limitations of claim 1, above.  
Not disclosed is the representative valuation parameters comprise of legal, 20technological and market valuation parameters.
However, Mohanty discloses a method to manage an intellectual property portfolio and takes into account legal, technological, and market parameters; similar to the instant application.  Mohanty shows a data repository with access to “various published patent applications, granted patents, prosecution and litigation history of the patent applications and granted patents, of various jurisdictions”, at [0049 and Figure 1.]  This repository contains data “comprising at least one of a key player's intellectual property related discovery attribute set having at least one of assignee data, merger and acquisition data, news data, date data, jurisdiction related data, monetization data, valuation data, inventors related data, technology data, landscape data, business data, market data and standard or essential-patents related data.”  See [0049.]   These attributes defined above are analogous in scope to the claimed language in the instant application.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage intellectual property data per the attribute categories as outlined in Mohanty when managing the portfolio (asset) per the method of .

Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg,  in view of Sabattini, further in view of Rollins (20170193619), hereinafter Rollins.
As to claims 10 – 12, the combination of Lundberg and Sabattini discloses all the limitations of claim 1, above.  
Not disclosed is the dynamic database as established in step (a) is one of the nodes of at least one blockchain, data maintenance within the dynamic database as established in step (a) is carried out by at least one of the participating nodes of the said at least one blockchain, and, the participating nodes form a blockchain alliance.
	However, Rollins discloses a method of facilitating intellectual property transactions using blockchain ledger technology.  Rollins’ system “may catalog and track all communication and related transactions and contracts using cryptographically verified blockchain ledger technology”, at [0014.]  “The system may then track all related communication, contracts, revenue, intellectual property asset management events, and transfers through a verified blockchain electronic ledger.”  See [0015.]  Thus, Rollins’ method maintains the secure ledgers.  Rollins system also discloses a “private side computer system and a public side computer server.”  See [0025 and Figure 1.]  Thus, Rollins shows these systems as separate databases and nodes.  Lastly, Rollins discloses alliances when detailing the system “exist of potential intellectual property parties to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use blockchain technology as detailed in the method of Rollins when managing the portfolio (asset) per the method of Lundberg as this leads to the intended effect of secure intellectual property transactions among several parties.  It further provides a secure audit trail of all activity that occurs surrounding the intellectual property transaction, thereby increasing levels of trust between the involved parties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barney (US20040220842) discloses a method and system for rating patents.  Frank (US20100100491) details a system and method for managing intellectual property life cycles.  Jessen (US20160350886) has a method and system for evaluating intellectual property.  Kang (US20130282599) details a method for generating a patent model and evaluating a patent.  LAROCHE (US20140258143) discloses a computer system for scoring patents.  Rivette (US 5,991,751) details a system, method, and computer program for patent-centric data processing.  Williams has a system and method for patent evaluation using artificial intelligence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171.  The examiner can normally be reached on M-F 7am-430pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687